June 27, 1906. The opinion of the Court was delivered by
This is an appeal from an order refusing to make the complaint definite and certain.
The complaint, the notice of motion, the order refusing the motion, and the exceptions will be set out in the report of the case.
This Court is satisfied that the exceptions should be overruled for the reasons assigned by his Honor, the Circuit Judge, in the order refusing said motion.
It is the judgment of this Court, that the order of the Circuit Court be affirmed.